AFFIRMED and Opinion Filed November 30, 2020




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00671-CV

ST. JOHN MISSIONARY BAPTIST CHURCH, SYMPHUEL ANDERSON,
        BEVERLY DAVIS AND PATRICIA MAYS, Appellants
                           V.
    MERLE FLAKES, ELOISE SQUARE, MARY JO EVANS, ANNIE
     KATHERINE WHITE, ELLA MAE ROLLINS, EDDIE ABNEY,
 GWENDOLYN BROWN, MARK HORTON, DAVID PAILIN, SR., DEE
           PATTERSON AND PENNY WHITE, Appellees

                 On Appeal from the 160th Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. DC-15-04696

                  MEMORANDUM OPINION ON REMAND
                   Before Justices Schenck, Carlyle,1 and Evans
                            Opinion by Justice Evans
       In this appeal, appellants St. John Missionary Baptist Church, Symphuel

Anderson, Beverly Davis, and Patricia Mays assert that the trial court erred by

granting the motion to dismiss and plea to the jurisdiction filed by appellees Merle

Flakes, Eloise Square, Mary Jo Evans, Annie Katherine White, Ella Mae Rollins,



   1
      The Honorable Justice Cory L. Carlyle succeeded the Honorable Douglas Lang, a member of the
original panel. Justice Carlyle has reviewed the briefs and the record before the Court.
Eddie Abney, Gwendolyn Brown, Mark Horton, David Pailin, Sr., Dee Patterson

and Penny White. On original submission, we affirmed the trial court’s judgment

based on appellants’ failure to challenge all grounds upon which the trial court could

have granted appellees’ motion to dismiss and plea to the jurisdiction. See St. John

Missionary Baptist Church v. Flakes, 547 S.W.3d 311 (Tex. App.—Dallas 2018),

rev’d, 595 S.W.3d 211 (Tex. 2020).         We previously concluded that because

appellants had only addressed standing, and failed to address the ecclesiastical

abstention doctrine, we had no discretion but to affirm based on Malooly Bros., Inc.

v. Napier, 461 S.W.2d 119 (Tex. 1970). St. John Missionary Baptist Church, 547

S.W.3d at 313–14. The supreme court reversed our judgment concluding the

ecclesiastical abstention doctrine and standing issues were “so inextricably

entwined” that Malooly was inapplicable in this case. St. John Missionary Baptist

Church, 595 S.W.3d at 214. The supreme court then remanded the case to this Court.

Id. at 216. We now consider the arguments presented in appellees’ motion to dismiss

and plea to the jurisdiction and make our determination on the merits.

                BACKGROUND FOR DECISION ON THE MERITS

      On September 27, 2014, St. John Missionary Baptist Church (“St. John”) held

a specially–called church conference in which a majority of those present voted to

terminate Bertrain Bailey’s contract as pastor of St. John. Although Merle Flakes,

the chairman of St. John’s trustee board, and Bailey were notified of the vote, Bailey

refused to step down and Flakes continued to pay Bailey’s salary. On January 18,

                                         –2–
2015, a church conference was held and motions were carried to appoint church

officers (including Bailey as pastor), authorize the board of trustees to sell real

property owned by the church and the “removal of the Right Hand of Fellowship

from the members who filed legal actions in the form of an eviction of the pastor on

behalf of St. John Missionary Baptist Church.” Appellants allege that “[m]embers

who participated in the Special Called Church Conference received notification that

their membership in the church was revoked and appearance on church property

[would] resulted [sic] in police interference and their physical removal from the

premises.”

      Appellants, the St. John members who sought to terminate Bailey, sued

appellees, the St. John members who supported Bailey, asserting a claim for breach

of fiduciary duty as well as equitable relief, including an accounting and injunctive

relief. Appellants allege that appellees breached their fiduciary duties to them by

failing to “affect the vote of the membership in terminating” Bailey, by continuing

to pay Bailey, and by entering into loan contracts on behalf of the church without

accounting for such funds. In regard to the injunctive relief, appellants request that

appellees be restrained from: (1) using church funds and resources to pay for

anything other than payments due on existing loans or mortgages, utility bills, and

salaries for the church clerk, musicians and janitorial services; (2) using church

funds and resources to directly or indirectly pay Bailey; (3) entering into any

transaction that transfers title of ownership from St. John, including the listing of St.

                                          –3–
John properties for sale; and (4) denying entrance into St. John by the appellants and

other “terminated” members.

       Appellees filed a motion to dismiss and a plea to the jurisdiction based on two

arguments—standing and the ecclesiastical abstention doctrine. Appellees attached

a copy of St. John’s bylaws to this motion, which included the following provision:

       The right hand of fellowship will be automatically withdrawn from any
       member who takes legal action against the church or church leadership
       without the approval of the Pastor, Board of Trustees and the
       membership of the church.

Appellants assert that appellees fail to make any “allegation as to how, when or even

if St. John adopted” this version of the bylaws.2 Appellees also attached what they

alleged were instruments from a January 2015 congregational conference at which

a majority of church members voted to authorize the sale of church properties and

approved a motion supporting the excommunication of the appellants.

       The trial court granted appellees’ motion without specifying on which issue

its decision rested. Appellants appealed and only addressed the standing argument

in their appellate brief. This Court affirmed because appellants failed to challenge

all possible bases for the decision. As stated above, the supreme court reversed and

remanded the case to this Court. We now review the trial court’s decision on the

merits.




   2
      The bylaws dated March 1982 attached to the Second Amended Petition do not contain the provision
listed above.
                                                –4–
                                        ANALYSIS

      In their motion to dismiss and plea to the jurisdiction, appellees asserted that

the trial court lacked subject-matter jurisdiction and standing to hear the case.

      A.     Plea to the Jurisdiction

      In their plea to the jurisdiction, appellees assert that the trial court lacked

jurisdiction based upon the ecclesiastical abstention doctrine.

             1.     Standard of Review

      A plea to the jurisdiction challenges the trial court’s authority to determine

the subject matter of a cause of action. Jennison v. Prasifka, 391 S.W.3d 660, 664

(Tex. App.—Dallas 2013, no pet.) (citing Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d

547, 554 (Tex. 2000)).       A plea questioning the trial court’s subject-matter

jurisdiction raises a question of law that we review de novo. Westbrook v. Penley,

231 S.W.3d 389, 394 (Tex. 2007). Lack of jurisdiction may be raised by a plea to

the jurisdiction when religious-liberty grounds form the basis for the jurisdictional

challenge. Id.

             2.     Ecclesiastical Abstention Doctrine

      The ecclesiastical abstention doctrine arises from the Free Exercise Clause of

the First Amendment to the United States Constitution, which is applicable to the

states through the Fourteenth Amendment. See U.S. CONST. amend. I (“Congress

shall make no law respecting an establishment of religion, or prohibiting the free

exercise thereof . . . .”); Jennison, 391 S.W.3d at 664. Government action can burden

                                         –5–
the free exercise of religion in one of two ways: by interfering with an individual’s

observance or practice of a particular faith or by encroaching on the church’s ability

to manage its internal affairs. See Jennison, 391 S.W.3d at 664. The broad

ecclesiastical abstention doctrine prohibits civil courts from exercising jurisdiction

over matters concerning theological controversy, church discipline, ecclesiastical

government, or the conformity of the members of the church to the standard of

morals required of them. Reese v. Gen. Assembly of Faith Cumberland Presbyterian

Church in Am., 425 S.W.3d 625, 627 (Tex. App.—Dallas 2014, no pet.).

      However, because churches, their congregations, and hierarchy exist and

function within the civil community, the ecclesiastical abstention doctrine does not

preclude civil courts from reviewing matters that involve civil, contract or property

rights that stem from church controversy. Dean v. Alford, 994 S.W.2d 392, 395

(Tex. App.—Fort Worth 1999, no pet.). The difficulty arises in determining whether

a dispute is ecclesiastical or simply a civil law controversy in which church officials

happen to be involved. Tran v. Fiorenza, 934 S.W.2d 740, 743 (Tex. App.—

Houston [1st Dist.] 1996, no writ). Courts must look to the substance and effect of

a plaintiff’s complaint to determine its ecclesiastical implication, not its emblemata.

Id. For those disputes we can resolve, Texas courts must apply a “neutral principles

methodology” meaning they apply neutral principles of law to non-ecclesiastical

issues involving religious entities in the same manner as they apply those principles



                                         –6–
to other entities and issues. El Pescador Church, Inc. v. Ferrero, 594 S.W.3d 645,

655 (Tex. App.—El Paso 2019, no pet.).

        In their briefing, appellants frame the argument as whether the following

events were conducted in accordance with the church bylaws: (1) the termination of

Bailey and (2) the 2015 meeting addressing the sale of the church property and

excommunication of members.3 We disagree with this characterization based upon

our review of the actual equitable relief sought by appellants and the ecclesiastical

implications at issue in this case.

                         i)      Termination of pastor

        Appellants seek to have appellees restrained from using church funds to pay

Bailey, and that they only be allowed to use church funds for existing loans or

mortgages, utility bills, and salaries for the church clerk, musicians and janitorial

services. Such a determination, however, would encroach on the church’s ability to

manage its internal affairs because it involves the employment status of the pastor.

See Our Lady of Guadalupe Sch. v. Morrissey-Berru, 140 S. Ct. 2049, 2060 (2020)


        3
          Appellants assert that their claims do not implicate the ecclesiastical abstention doctrine based on
the following argument:

        Appellants’ claims implicate no theological or ecclesiastical question.

        At least at present, appellants do not challenge whether Bailey should be terminated, nor
        do they challenge whether the church’s property should be sold. Instead, their present
        claims seek adjudication only of whether Bailey was terminated under the bylaws, and
        whether the 2015 meeting—including the vote on property sales and, apparently,
        excommunication—was conducted in compliance with the bylaws. The ecclesiastical-
        abstention doctrine has nothing to do with these claims.



                                                    –7–
(“The independence of religious institutions in matters of ‘faith and doctrine’ is

closely linked to independence in what we have termed ‘matters of church

government.’     This does not mean that religious institutions enjoy a general

immunity from secular laws, but it does protect their autonomy with respect to

internal management decisions that are essential to the institution’s central mission.

And a component of this autonomy is the selection of the individuals who play

certain key roles.”) (internal citations omitted). Texas courts have consistently held

that the relationship between an organized church and its ministers is its lifeblood,

and matters concerning this relationship must be recognized as of prime

ecclesiastical concern. Tran, 934 S.W.2d at 743; Dean, 994 S.W.2d at 395 (a

pastor’s ouster is ecclesiastical in nature); Gerard v. South Dallas Missionary Baptist

Church, No. 05-01-01612-CV, 2002 WL 31375704, at *1 (Tex. App.—Dallas Oct.

23, 2002, no pet.) (mem. op.) (“Our review of the record shows the controversy

centers around whether the pastor should be voted out of the church. We agree with

the Dean court that the issue of a pastor’s ouster is ecclesiastical in nature. The trial

court therefore did not have jurisdiction over this case, and did not err in dismissing

the case for want of jurisdiction.”) (internal citations omitted). Courts should not

involve themselves in matters relating to the hiring, firing, discipline, or

administration of clergy. Dean, 994 S.W.2d at 395. Accordingly, this dispute

ultimately concerns matters of church governance in which the court may not

intervene.

                                          –8–
                    ii)    Denial of entrance to church

      Appellants also seek to enjoin appellees from “[d]enying entrance into St.

John by the Plaintiffs and other terminated members.” In regard to this issue, we

note that Texas law clearly states that the question of who may be admitted or

excluded from a house of worship is a religious question and we may not intervene

in such disputes. Westbrook, 231 S.W.3d at 398 (noting the supreme court has long

recognized a structural restraint on the constitutional power of civil courts to regulate

matters of religion in general, and of church discipline in particular); Singh v.

Sandhar, 495 S.W.3d 482, 489 (Tex. App.—Houston [14th Dist.] 2016, no pet.)

(“Intervenors’ complaint that they were prevented from participating in temple

elections, denied membership rights, and removed from the membership list is

exactly the type of ecclesiastical matter into which the civil courts cannot

constitutionally intervene . . . .”); Retta v. Mekonen, 338 S.W.3d 72, 77 (Tex. App.—

Dallas 2011, no pet.) (“The question of who may be admitted and who may be

excluded from a house of worship is a religious question.”). Once again, this dispute

concerns ecclesiastical matters in which the court may not intervene.

                    iii)   Sale of property

      In their requested injunctive relief, appellants seek to enjoin appellees from

entering into any transaction that transfers title of ownership from St. John, including

the listing of St. John properties for sale. With regard to the sale of property, we

note, as a general matter, “Texas courts should use the neutral principles

                                          –9–
methodology to determine property interests when religious organizations are

involved.” Masterson v. Diocese of Nw. Tex., 422 S.W.3d 594, 606 (Tex. 2013). In

this case, the church bylaws provide that the Board of Trustees has primary

responsibility for matters involving property, personnel, finance and insurance,

subject to the report of its actions to the Joint Board and those requiring approval of

the church.4 In January 2015, a vote was held to determine whether the Board of

Trustees should be given authority to “evaluate church assets and execute

agreements that will generate revenue for St. John.” There is also an allegation in

appellants’ petition that only members who were in “good standing” were allowed

to participate in this vote. Accordingly, the heart of the issue is not whether the

Board of Trustees acted in accordance with the bylaws of the church, but whether

some members were prevented from voting based upon the church’s interpretation

of “good standing.” We cannot make a determination of which members were in

good standing with the church without infringing upon the church’s internal

membership provisions and disciplinary guidelines. Episcopal Diocese of Fort

Worth v. Episcopal Church, 602 S.W.3d 417, 432–33 (Tex. 2020) (“In sum, TEC’s

determinations as to which faction is the true diocese loyal to the church and which



    4
      Both sets of bylaws submitted contain an almost identical provision. The bylaws submitted by
appellants state: “The Trustees will have primary responsibility for matters involving property, personnel,
finance and insurance provided that Trustees shall report all matters to Joint Boards and matters requiring
approval by the Church shall be submitted to the Joint Boards first.” The bylaws submitted by appellees
state: “The Trustees will have primary responsibility for matters involving property, personnel policy,
finance and insurance provided that Trustees shall report all matters to the Joint Board. Matters requiring
approval by the Church shall be submitted to the Joint Board first.”
                                                  –10–
congregants are in good standing are ecclesiastical determinations to which the

courts must defer.”); Westbrook, 231 S.W.3d at 398 (citing Minton v. Leavell, 297

S.W. 615, 621–22 (Tex. App.—Galveston 1927, writ ref’d)) (courts have

consistently applied the ecclesiastical abstention doctrine to matters of church

discipline, membership, and expulsion because “a church has a right to decide for

itself whom may be admitted into membership, who shall be expelled or excluded

from its fold.”). Accordingly, this is not a decision which can be made based on

neutral principles of law and we may not intervene. Westbrook, 231 S.W.3d at 398;

Singh, 495 S.W.3d at 490; Retta, 338 S.W.3d at 77.

      After looking at the substance and effect of the petition to determine its

ecclesiastical implication, we conclude that the only proper action for the trial court

was to dismiss the case. Because we affirm the trial court’s granting of the motion

to dismiss and plea to the jurisdiction based upon the ecclesiastical abstention

doctrine, we do not address appellants’ standing argument.

                                      CONCLUSION

      We conclude the trial court did not err in granting the motion to dismiss and

plea to the jurisdiction filed by appellees.




                                         –11–
       Accordingly, we affirm the trial court’s order dismissing the case.




                                           /David Evans/
                                           DAVID EVANS
                                           JUSTICE



Carlyle, J., concurring in judgment only, without opinion

160671F.P05




                                       –12–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

ST. JOHN MISSIONARY BAPTIST                    On Appeal from the 160th Judicial
CHURCH, SYMPHUEL                               District Court, Dallas County, Texas
ANDERSON, BEVERLY DAVIS                        Trial Court Cause No. DC-15-04696.
AND PATRICIA MAYS, Appellants                  Opinion delivered by Justice Evans.
                                               Justices Schenck and Carlyle
No. 05-16-00671-CV           V.                participating.

MERLE FLAKES, ELOISE
SQUARE, MARY JO EVANS,
ANNIE KATHERINE WHITE,
ELLA MAE ROLLINS, EDDIE
ABNEY, GWENDOLYN BROWN,
MARK HORTON, DAVID PAILIN,
SR., DEE PATTERSON AND
PENNY WHITE, Appellees

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellees MERLE FLAKES, ELOISE SQUARE,
MARY JO EVANS, ANNIE KATHERINE WHITE, ELLA MAE ROLLINS,
EDDIE ABNEY, GWENDOLYN BROWN, MARK HORTON, DAVID PAILIN,
SR., DEE PATTERSON AND PENNY WHITE recover their costs of this appeal
from appellants ST. JOHN MISSIONARY BAPTIST CHURCH, SYMPHUEL
ANDERSON, BEVERLY DAVIS AND PATRICIA MAYS.


Judgment entered November 30, 2020.



                                        –13–